DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 October 2022 has been entered.

Status of Claims

In the amendment filed on 03 October 2022 the following changes have been made: amendments to claims 1 and 7. Claims 2 and 8-14 have been cancelled.
Claims 1, 3-5, 7, and 15-17 are currently pending and have been examined.

Claim Objection
Claim 17 depends on claim 13. However, claim 13 is cancelled. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7, and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1, 3-5, 7, and 15-17) which recite steps of (a) create a skeletal Forensic Chronology spreadsheet for each of the patients in said group of patients of the preselected medical provider, wherein the row labels and/or column headings in said skeletal Forensic Chronology spreadsheet include dates corresponding to medical data and/or clinical events found in the medical chart and/or the PDMP for each patient of the group of patients of the preselected medical provider (b) obtain, electronically and simultaneously, the medical chart for each patient in said group of patients of the preselected medical provider, wherein the medical chart includes medical data for each patient in said group of patients of the preselected medical provider; (c) obtain, electronically and simultaneously, data from the PDMP for each of the patients in said group of patients of the preselected medical provider, wherein the PDMP data includes prescription drug data for each of the patients in said groups of patients of the preselected medical provider, including controlled substance prescriptions; wherein step (b) and step (c) include integrating medical chart data and PDMP data to provide a summary of controlled substance prescriptions, clinical rationale, diagnostic foundation, past medical history, and clinical response for each patient in said group of patients of the preselected medical provider, wherein the integrating step includes associating a portion of the medical data to at least one controlled substance prescription, wherein the summary includes a combination of both data from the medical chart and data from the PDMP; (d) transfer, the summary into the skeletal Forensic Chronology spreadsheet created in step (a), thus resulting in a populated Forensic Chronology spreadsheet for each patient in said group of patients of the preselected medical provider; (e) sort by date the populated Forensic Chronology spreadsheet from step (d) for each patient in said group of patients of the preselected medical provider, to obtain a chronologically organized Forensic Chronology spreadsheet for each patient in said group of patients of the preselected medical provider, generating an integrated timeline of medical data and controlled substance prescriptions; (f) code the data in each patient's chronologically organized Forensic Chronology spreadsheet obtained in step (e) according to a predetermined coding system, to obtain a coded chronologically organized Forensic Chronology spreadsheet for each patient in said group of patients of the preselected medical provider; (g) input a set of regulations that include standards of care and pain management concepts of practicing medicine in the particular state or jurisdiction of said medical provider; (h) compare the data, including medical data and controlled substance prescriptions, in said coded chronologically organized Forensic Chronology spreadsheet from step (f) for each patient in said group of patients of the preselected medical provider to the regulations, and identify violations of the regulations.

Step 2A Prong 1
These steps of providing a forensic system for detecting fraud, abuse, and diversion, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the italicized portions from performing evaluations, judgement, and forming an opinion. This could be analogized to a human manually determining a treatment for the patient based on various contextual parameters, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-5, 7, and 15-17 reciting particular aspects of providing a forensic system for detecting fraud, abuse, and diversion such as using color codes, using color codes according to a predetermined color pattern, color coding clinical events, and obtaining a spreadsheet covers performance of the limitations in the mind but for recitation of generic computer components covers mental processes).  


Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of creating a skeletal Forensic Chronology Excel spreadsheet for each of the patients in said group of patients of the preselected medical provider amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0023] to [0068], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of (b) obtaining, electronically and simultaneously, the medical chart for each patient in said group of patients of the preselected medical provider and (c) obtaining, electronically and simultaneously, data from the PDMP for each of the patients in said group of patients of the preselected medical provider amounts to mere data gathering, see MPEP 2106.05(g)).

Dependent claims 3-5, 7, and 15-17 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 3-5, 7, and 15-17 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as (b) obtaining, electronically and simultaneously, the medical chart for each patient in said group of patients of the preselected medical provider and (c) obtaining, electronically and simultaneously, data from the PDMP for each of the patients in said group of patients of the preselected medical provider, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i).
Dependent claims 3-5, 7, and 15-17 recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (GB2514239A) in view of Stankiewicz et al. (WO2015167852A1) and further in view of Valentine (JP2019513504A).
Regarding claim 1, Wang discloses (a) create a skeletal Forensic Chronology spreadsheet for each of the patients in said group of patients of the preselected medical provider, wherein the row labels and/or column headings in said skeletal Forensic Chronology spreadsheet include dates corresponding to medical data and/or clinical events found in the medical chart and/or the PDMP for each patient of the group of patients of the preselected medical provider ([0092] “A data object may be stored in a variety of underlying structure(s), such as a file, portions of one or more files, one or more XML elements, a database table row, a group of related database table row(s), and so forth…” [0097] “There may be multiple types of claim objects, including claims objects for prescriptions, claim objects for laboratory tests, claim objects for medical procedures, and claim objects for other types of services….one or more the following types of attributes: unique system identifier(s), associated member identifier, allowed amount, claim status (paid, rejected, or reversed), date submitted, covered Medicare Plan D amount, date of service, amount paid by patient,….prescription written date, quantity dispensed …..Different fields may be specific to different types of providers or claims.”)
(c) obtain, electronically and simultaneously, data from the PDMP for each of the patients in said group of patients of the preselected medical provider, ([0042] “In general, the techniques described herein utilize data obtained or extracted from various sources of health care data. The data are then transformed into various stored data objects, relationships and graphs that conform to a common model for health care data, such as a dynamic ontology or schema. The data types defined by the common model provide for at least: one or more data objects describing patients and/or health care plan members, one or more data objects describing health care providers and/or individual doctors, and one or more data objects describing health care events such as prescriptions, claims, treatments, and/or procedures.”)
wherein the PDMP data includes prescription drug data for each of the patients in said groups of patients of the preselected medical provider, ([0097] “There may be multiple types of claim objects, including claims objects for prescriptions, ….estimated number of days prescription will last, paid dispensing fee, prescribed drug identifier, ingredient cost paid, mail order identifier, …..number of authorized refills, other payer amount, ….pharmacy system identifier, prescriber system identifier, prescription written date, quantity dispensed, prescription claim number.”)
including controlled substance prescriptions ([0107] “…a count of methadone overdoses; a count of opiate poisoning; a methadone dependence indicator…”)
 (d) transfer, the summary into the skeletal Forensic Chronology spreadsheet created in step (a), ([0020] “In an embodiment, the system further comprises an input handler for receiving inputs selecting particular controls associated with particular nodes in graphs displayed in the interfaces.”)
thus resulting in a populated Forensic Chronology spreadsheet for each patient in said group of patients of the preselected medical provider [0027] “In an embodiment, the one or more edges graphically depict a summary of particular health care event objects from which the one or more of the relationship constructs were derived.” [0028] In an embodiment, the method further comprises: computing values of metrics associated with the provider objects and metrics associated with the patient objects based at least in part on the correlating.”)
(e) sort by date the populated Forensic Chronology spreadsheet from step (d) for each patient in said group of patients of the preselected medical provider, ([0081] “For example, the information may contain a list or timeline of events correlated to the first object, aggregated statistics for the first object, demographic information, a map, graphs, and so forth, In an embodiment, the first input may select multiple objects, and the presentation contains information for the multiple objects, such as averaged or summarized statistics, maps depicting locations and/or events related to all of the selected objects, and so forth.”)
to obtain a chronologically organized Forensic Chronology spreadsheet for each patient in said group of patients of the preselected medical provider, ([0131] “As illustrated, timeline 200 includes dates 202 along the bottom, spanning in the example from the year 2000 to the year 2010.”)
generating an integrated timeline of medical data and controlled substance prescriptions ([0138] “The generated graph also includes connections between these entities to reflect associations between the entities, Step 402 may also include sub-step 402B, where the module generates a timeline that distinguishes general script(s), suspect script(s), and/or arrest(s) over time, optionally including label(s) of significant event(s) or a summary or summaries of prescriptions represented in the timeline.”)
 (f) code the data in each patient's chronologically organized Forensic Chronology spreadsheet obtained in step (e) according to a predetermined coding system, to obtain a coded chronologically organized Forensic Chronology spreadsheet for each patient in said group of patients of the preselected medical provider ([0132] “For example, the bars may be color-coded, and the legend may indicate which bars correspond to which events. As illustrated, bars having color A, such as green, correspond to regular prescriptions, bars having color B, such as yellow, correspond to suspect prescriptions, and bars having color C, such as red, correspond to arrests.”)
(g) input a set of regulations that include standards of care and pain management concepts of practicing medicine in the particular state or jurisdiction of said medical provider ([0039] “The filtering component 950 may act in response to various inputs received via an input handler 970, which receives input associated with various controls embedded within the visual presentations displayed in interface 965.” [0062] “In an embodiment, the identifying may be based on context-sensitive risk scores that take into account factors such as geographies, hospitals, physicians, patients, and so forth. For example, certain values for certain metrics may be more alarming in the context of states whose laws do not regulate drugs closely than in the context of other states.”)
(h) compare the data, including medical data and controlled substance prescriptions, in said coded chronologically organized Forensic Chronology spreadsheet from step (f) for each patient in said group of patients of the preselected medical provider to the regulations, and identify violations of the regulations ([0041] “Certain relationships and/or correlations of objects may suggest fraudulent activity. In an embodiment, an optional lead identification component 980 identifies "leads" for suspected fraudulent activity, in accordance with the techniques described subsequently.” [0059] “Block 670 comprises identifying a set of unusual metric values. The identifying may comprise, for example, identifying individual values for a metric that are outside of a certain number of standard deviations for that metric, or values for the metric that are over or under a threshold value for the metric. The identifying may also or instead comprise ranking individual values for a metric by how much they vary from an average value for the metric, and selecting a certain number of the values having a highest variance. Unusual combinations of metric values, where no single metric value by itself would be unusual, may also be identified.” [0061] “In an embodiment, the identifying is done manually, by personnel trained to look for unusual values.”)

Wang does not explicitly disclose however Stankiewicz teaches (b) obtain, electronically and simultaneously, the medical chart for each patient in said group of patients of the preselected medical provider, wherein the medical chart includes medical data for each patient in said group of patients of the preselected medical provider ([0033] In one example, system 10 may include one or more computing devices (e.g., server 22) configured to receive one or more medical documents related to respective patient encounters with one or more physicians. System 10 may store these medical documents in repository 24 for later use and/or incorporation in the EHR for the patient…….Medical documents related to the patient encounter may include a natural language representing the patient encounter as created by the physician. For example, the physician may dictate or type various background information, observations, diagnoses, procedures performed, or any other notes regarding the patient encounter.”)
clinical rationale, diagnostic foundation, past medical history, and clinical response for each patient in said group of patients of the preselected medical provider, ([0108] “Patient data field 260 may include patient name 262, background information 264, and record tabs 266. Record tabs 266 may include information for different aspects of the patient's record, such as a summary, physician notes, vital signs, lab results, medications, physician orders, consultation information…...” [0109] “The "Summary" tab is shown in the example of FIG. 10. The summary tab of record tabs 266 includes problem list 268A that includes any medical problems for the patient, encounter history 268B that may include recorded symptoms of the patient, documents 268C that includes various documents generated regarding the patient, medication list 268D that includes any medications prescribed to the patient, laboratory results 268E regarding various laboratory results for the patient, and vital sign information 268F that may include various vital sign data from one or more patient encounters. Patient data field 260 may include more or less information in other examples.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Wang’s techniques for detecting health care fraud with Stankiewicz’s techniques for analyzing copied and pasted passages of medical documents. The motivation for the combination of Wang and Stankiewicz is to ensure accuracy of data when transferred between tables or interfaces (See Stankiewicz, Background).

Wang in view of Stankiewicz does not explicitly disclose however Valentine teaches wherein step (b) and step (c) include integrating medical chart data and PDMP data to provide a summary of controlled substance prescriptions, ([pg. 23] “Each opioid-specific prescription module 204 includes the ability of the prescriber 2, pharmacy 8, other authorized health care professional or integrated support center 22 to enter some or all of the prescription 4 information…. When an update is submitted, the application creation program 200 automatically synchronizes with all inputs, the opioid specific application 12 of patient 6 in patient database 152, and the opioid specific application 12 previously interface device 14 or independent.” [pg. 42] “Prescription drug monitoring program (PDMP) record keeping, streamlining etc. It can be used for the use of in summary, against personalizing opioid therapy by improving the drug / safety profile of the opioid.”)
clinical rationale, diagnostic foundation, past medical history,
 and clinical response for each patient in said group of patients of the preselected medical provider, ([pg. 50] “Headache pain may require drug intervention.” [pg. 12] “The program helps to organize the period of knowledge about the condition, e.g. patient's pain, e.g. patient's history, journal articles, best practices, diagnostic tools etc., in order to analyze large amounts of information, pain Provide recommendations on the best route of treatment to control.” [pg. 17] “The respective side effects may be tracked using respective patient self assessments, patient self tests, and / or patient self reporting screens or digitally captured diagnostics, monitoring, or patient maintained information.”)
wherein the integrating step includes associating a portion of the medical data to at least one controlled substance prescription, ([pg. 10] “FIG. 9 is an exemplary embodiment of data synchronization between a patient database and an opioid specific application.”)
wherein the summary includes a combination of both data from the medical chart and data from the PDMP ([pg. 25-26] “The Central Servers Data Sync 224 module is a software module that automatically synchronizes the interface database 278 with the patient database 152. Examples of types of data to be synchronized include: patient information: (i) patient's name 440, (ii) patient's address (Street Address) 442, (iii) patient's date of birth 444; (iv) logon (Logon) ) Data repository 445; Dispenser Information: (v) Dispenser Open Code 446 (with capacity for more than one Dispenser Code), (vi) Trial Trial History 448, (vii) Dispenser Serial Number 450 (Dispenser More than One) With serial number capacity), (viii) drug cassette serial number 452 (with capacity for more than one cassette serial number), (ix) drug NDC number 454, (x) drug batch number 456 (one) With a batch number capacity of> (xi) Expiration date for each batch (Expiration Date) 458, (xii) drug storage temperature 460, (xiii) drug storage humidity 462, (xiv) final dose Date 464, (xv) number of remaining pills 466; Prescription information: (xvi) Name 468, (xvii) strength 470, (xviii) dosage form 472, (xix) prescribed drug amount 474, (xx) replacement allowance 476, (xxi) prescriber's name 478, (xxii) prescriber's country Supplier ID (NPI) 480, (xxiii) DEA Number 482 of the Prescriber, (xxiv) Store (Pharmacy) Name 484, (xxv) Prescription Reference Number 486, (xxvi) Prescription Date 488; Tracking Values (Values Tracking ): (Xxvii) prescription (administration schedule) 490…..”

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Wang’s techniques for detecting health care fraud and Stankiewicz’s techniques for analyzing copied and pasted passages of medical documents with Valentine’s techniques to improve proper opioid distribution and safety. The motivation for the combination of Wang, Stankiewicz, and Valentine is to avoid opioid misuse, abuse, and overdose (See Valentine, Background).
Regarding claim 3, Wang discloses wherein the coding system of the data in step (f) comprises using color codes ([0122] “The color coding of nodes and edges is user-configurable and may be customized such that the colors represent different properties.”)
Regarding claim 4, Wang discloses wherein the use of color codes is according to a predetermined color pattern that demonstrates a type of clinical event involved ([0132] “For example, the bars may be color-coded, and the legend may indicate which bars correspond to which events.”)
Regarding claim 15, Wang discloses A Forensic Chronology spreadsheet that is obtained according to the method of claim 1 ([0081] “The presentation may include any data values or metrics associated with the first object. For example, the information may contain a list or timeline of events correlated to the first object, aggregated statistics for the first object, demographic information, a map, graphs, and so forth, In an embodiment, the first input may select multiple objects, and the presentation contains information for the multiple objects, such as averaged or summarized statistics, maps depicting locations and/or events related to all of the selected objects, and so forth.”)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (GB2514239A) in view of Stankiewicz et al. (WO2015167852A1) and further in view of Bree et al. (Using Microsoft Excel to code and thematically analyse qualitative data: a simple, cost-effective approach).
Regarding claim 5, Wang in view of Stankiewicz does not explicitly disclose however Bree teaches wherein the predetermined color pattern that demonstrates the type of clinical event involved is the following: prescribed medications and office visits with a target medical provider are colored blue; other-provider consultations and prescriptions are colored pink; urine drug screen is colored green; imaging is colored purple; nursing notes are colored white; and hospital and emergency room visits are colored orange ([pg. 2815, Table 2] Table 2 discloses various color codes such as green, purple, pink, orange, blue, and white (gray). The Examiner notes that the type of clinical event is nonfunctional descriptive material that does not limit the scope of the invention. However, for the purposes of examination, Bree’s themes identified are related to clinical events and therefore fall under the broadest reasonable interpretation of clinical events (MPEP 2111.05).)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Wang’s techniques for detecting health care fraud, Stankiewicz’s techniques for analyzing copied and pasted passages of medical documents, and with Bree’s techniques for using commercial software to organize data. The motivation for the combination of Wang, Stankiewicz, and Bree is to organize data in a manner that will enable qualitative analysis to help determine medical fraud (See Bree, Abstract).

Claims 7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (GB2514239A) in view of Stankiewicz et al. (WO2015167852A1), Valentine (JP2019513504A), Elliot et al. (Preparing Data for Analysis Using Microsoft Excel), and further in view of Gardiner et al. (Promoting Medication Adherence in Children).
Regarding claim 7, Wang discloses (a) create a skeletal Forensic Summary spreadsheet that includes column headings.… ([0092] “A data object may be stored in a variety of underlying structure(s), such as a file, portions of one or more files, one or more XML elements, a database table row, a group of related database table row(s), and so forth.”)
….representing the regulations ([0062] “In an embodiment, the identifying may be based on context-sensitive risk scores that take into account factors such as geographies, hospitals, physicians, patients, and so forth. For example, certain values for certain metrics may be more alarming in the context of states whose laws do not regulate drugs closely than in the context of other states.”)
(d) compare the data, including medical data and prescriptions for
controlled substances, in the coded chronologically organized Forensic Chronology Excel spreadsheet for each patient in said group of patients of the preselected medical provider to the regulations and identify violations of the regulations ([0041] “Certain relationships and/or correlations of objects may suggest fraudulent activity. In an embodiment, an optional lead identification component 980 identifies "leads" for suspected fraudulent activity, in accordance with the techniques described subsequently.” [0059] “Block 670 comprises identifying a set of unusual metric values. The identifying may comprise, for example, identifying individual values for a metric that are outside of a certain number of standard deviations for that metric, or values for the metric that are over or under a threshold value for the metric. The identifying may also or instead comprise ranking individual values for a metric by how much they vary from an average value for the metric, and selecting a certain number of the values having a highest variance. Unusual combinations of metric values, where no single metric value by itself would be unusual, may also be identified.” [0061] “In an embodiment, the identifying is done manually, by personnel trained to look for unusual values.”)

Wang does not explicitly disclose however Stankiewicz teaches (e) inputting concise entries describing all the determinations from step (d) into the appropriate skeletal Forensic Summary spreadsheet cells for each patient in said group of patients of the preselected medical provider to the regulations, to obtain a filled-out Forensic Summary spreadsheet ([0034] “Client computing device 12 may also receive user input copying text passages from previously generated medical documents and pasting the text passages into the new medical document such that the new medical document includes copy-paste passages. The previously generated medical documents are typically different and separate from the new medical document.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Wang’s techniques for detecting health care fraud with Stankiewicz’s techniques for analyzing copied and pasted passages of medical documents. The motivation for the combination of Wang and Stankiewicz is to ensure accuracy of data when transferred between tables or interfaces (See Stankiewicz, Background).


Wang in view of Stankiewicz and Valentine does not explicitly disclose however Elliot teaches (c) label the rows below the heading and subheading rows in (a) and (b) by listing all the patients in said group of patients of the preselected medical provider, one per rows ([pg. 340, Figure 4] Figure 4 discloses subjects/patients below the subheading and subheading rows with a visit date to their medical provider.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Wang’s techniques for detecting health care fraud, Stankiewicz’s techniques for analyzing copied and pasted passages of medical documents, Valentine’s techniques to improve proper opioid distribution and safety, and with Elliot’s techniques for data management. The motivation for the combination of Wang, Stankiewicz, Valentine, and Elliot is to present the patient data in an objective way to help with qualitative analysis (See Elliott, Abstract).

Wang in view of Stankiewicz, Valentine, and Elliot does not explicitly disclose however Gardiner teaches (b) under said column headings in (a) insert another row of subheadings that subdivide further the regulations corresponding to for the use of opiates ([pg. 796, Table 3] Table 3 discloses a second row with various subheadings that relate to the generally accepted medical standards of care and pain management according to applicable care standards and parameters for the use of opiates.)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Wang’s techniques for detecting health care fraud, Stankiewicz’s techniques for analyzing copied and pasted passages of medical documents, Valentine’s techniques to improve proper opioid distribution and safety, Elliot’s techniques for data management, and with Gardiner’s techniques for preparing medication adherence plans. The motivation for the combination of Wang, Stankiewicz, Valentine, Elliot, and Gardiner is to organize data in a manner which helps to clearly illustrate adherence or violations (See Gardiner, Abstract).
Regarding claim 16, Wang discloses A Forensic Summary spreadsheet that is obtained according to the method of claim 7 ([0139] “The generated graph also includes connections between these entities to reflect associations between the entities, Step 402 may also include sub-step 402B, where the module generates a timeline that distinguishes general script(s), suspect script(s), and/or arrest(s) over time, optionally including label(s) of significant event(s) or a summary or summaries of prescriptions represented in the timeline.”)
Regarding claim 17, Wang discloses A Standard of Care Summary spreadsheet that is obtained according to the method of claim 13 ([0081] “For example, the information may contain a list or timeline of events correlated to the first object, aggregated statistics for the first object, demographic information, a map, graphs, and so forth, In an embodiment, the first input may select multiple objects, and the presentation contains information for the multiple objects, such as averaged or summarized statistics, maps depicting locations and/or events related to all of the selected objects, and so forth.”)

Response to Arguments
The arguments filed on 03 October 2022 have been considered, but are not fully persuasive.
Regarding the 101 rejection, the applicant argues on pages 6 to 7 that the claims recite a practical, real-world application, or use, of a prescription drug monitoring program (PDMP). Applicant cites various court cases including Alice to assert that the claims are patent eligible. Applicant asserts that a PDMP is an electronic database that tracks, in real-time, controlled substance prescriptions in a particular jurisdiction. There are multiple practical applications incorporating use of the PDMP, but Applicant is focused on the practical application defined in the claims. Applicant states that the practical application includes the integration of the PDMP and medical data for each patient in a set of patients having a common provider. Prescriptions for controlled substances are correlated to medical record data for each patient in the set of patients, with the resulting data, which may be provided in a combined summary, being compared to a set of regulations to identify a violation of the regulations. Applicant also states that the method provides a patentable way to use and access the PDMP to identify a violation of existing regulations. To this end, applicant asserts that the amendments herein help clarify the "practical application" and/or "something more" required to withstand the 101 rejection. Applicant requests withdrawal of the 101 rejection.


Examiner respectfully disagrees with the applicant’s argument. Examiner asserts the present amendments still don’t put the application in a better position to overcome the 101 rejection nor do they integrate the judicial exception into a practical application. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a comnputer’s algorithm (i.e. solving a technically based problem), the claimed invention purports to invention purports to solve the non-technological problem of “determining if a medical practitioner suspected of promoting fraud, abuse, or diversion has issued controlled substance prescriptions for a legitimate medical purpose” ([0009] of the specification) through the use of generic computer components and use of an Excel spreadsheet to detect fraud, abuse, and/or diversion of controlled substances. The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). There is no indication in the specification that the operations recited invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (fed Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) The examiner also points out that there is no indication in the specification that the claimed invention affects a transformation or reduction of a particular article to a different state or thing. Furthermore, the applicant has already stated in [0008] that human(s) can already perform such a determination (i.e. determine if a medical practitioner has issued a controlled substance outside the usual course of medical practice). Specifically, [0008] of the specification discloses that “It is required that the expert witness provide objective testimony, according to defined methodology, with supporting data, showing beyond a reasonable doubt, e.g., with 99% certainty, that the medical practitioner being investigated has indeed prescribed controlled substances outside the usual course of medical practice and for other than a legitimate medical purpose. Typically, to be admitted to court as an expert witness, Federal Rule of Evidence 702 requires that expert witnesses have knowledge, skill, experience, training, or education” which will “help the trier of fact understand the evidence and determine a fact in issue. Additionally, the expert witness is expected to lay objective and convincing groundwork, based on defined methodology, to support testimony, beyond a reasonable doubt, that the medical practitioner being investigated prescribed controlled substances outside the usual course of medical practice and for other than a legitimate medical purpose.”  An improvement in the abstract idea itself is not an improvement to computer technology. To show an involvement of a computer assists in improving technology, the claims must recite details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Examiner asserts that use of a computer or other machinery in its ordinary capacity for economic or other or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. For instance, in Finjan, Inc. v. Blue Coat Systems the courts found that the claims were “directed to a non-abstract improvement in computer functionality…” (MPEP 2106.04(d)). The present invention neither improves a computer functionality nor solves a technological problem. Therefore, the 101 rejection is maintained. 
Regarding the 103 rejection, applicant’s arguments on page 9 in regards to Wang not disclosing the integration of data and deriving a summary have considered, but are moot since they do not apply to the newly cited reference.

In regards to Wang not disclosing the comparison to a set of regulations, examiner asserts that Wang is a much narrower interpretation of the claims. Wang does not simply identify potential aberrations that may require additional investigation, but actually identifies fraudulent activity i.e. that violates states’ laws through identifying individual values for a metric that are outside of a certain number of standard deviations for that metric, or values for the metric that are over or under a threshold value for the metric or ranking individual values for a metric. Applicant’s claims generally claim that a comparison of the data is done to the regulations, but don’t elaborate on how the comparison is done or what amount or metric or threshold level is considered a violation. Therefore, the 103 rejection is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626